The service of summons upon the insurance company herein did not constitute service upon the defendant. Even if the insurance company had been named a party defendant, we conclude that the Supreme Court of Ohio has stopped short of stating that service of summons on an insurance company under the facts of this case would be sufficient to make the insurance company directly liable as a party defendant or sufficient to commence the action against the insured. R. C. 3929.05 and 3929.06; Chitlik v.Allstate Ins. Co. (1973), 34 Ohio App. 2d 193; cf. Heuser v.Crum (1972), 31 Ohio St. 2d 90; 30 Ohio Jurisprudence 2d 998, Insurance, Section 1095; 44 American Jurisprudence 2d 460, Insurance, Section 1575. For a different view, seeShingleton v. Bussey (Fla. 1969), 223 So. 2d 713; see, also, McDonald, Joinder of Insurers, 24 Case W. Res. L. Rev. 201 (1972-73). *Page 259